DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Deb (US Patent Publication No. 2013/0219979 A1) (IDS, 05/14/2019).

	In regard to claim 1, Deb is directed to a composition comprising a nanocomposite (e.g. a metal nanoparticles coated with at least one plant nutrient) [Abstract] consisting essentially of a plant nutrient or combination of nutrients including nitrogen, phosphorous, and potassium [Paragraph 0033], further comprising metal oxide nanoparticles (e.g. the nanofertilizer comprises a metal salt, wherein the metal salt includes a metal oxide) [0038-0039], the nanoparticle in a size of about 1 nm to about 100 nm [0034] which overlaps the claimed range, wherein Deb’s composition excludes chitosan (e.g. chitosan is not recited in the prior art). With regard to the transitional phrase “consisting essentially of”, the interpretation of this language is well-established in Federal Circuit case law and is generally construed to mean that the composition or formulation (a) necessarily includes the listed ingredients and (b) is open to unlisted ingredients that do not materially affect the basic and novel properties of the composition.  The meaning of “consisting essentially of” signals that a claim is partially open-ended. See MPEP § 2111.03. But where the specification fails to define the basic and novel characteristics of the invention, “consisting essentially of” may be construed as the open-ended term comprising. See, e.g., Ex parte Miller, 2015 WL 1871396, at *2 (P.T.A.B. Apr. 21, 2015).

	In regard to claim 3, Deb discloses a phosphorous source such as superphosphate, among others [0033]. Agricultural triple superphosphate is around 48 percent phosphorous.

In regard to claim 4, Deb discloses a nitrogen source such as ammonium nitrate sulfate, among others [0033], wherein ammonium nitrate sulfate comprises nitrogen in amounts of about 30%.

In regard to claim 5 Deb discloses a potassium source [0033].  Lacking evidence of criticality for the potassium concentration in the disclosure, Deb’s encompassing teaching of the phosphate component makes obvious the claimed range. Moreover, “generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” [MPEP 2144.05]. It lies within the level of one of ordinary skill to choose a combination of fertilizer nutrients depending on the soil and the crop being grown.

In regard to claims 6 and 9, Deb discloses the metal oxide nanoparticle in a size of about 1 nm to about 100 nm [0034] which overlaps with the claimed value.

	In regard to claim 7, Deb’s nanocomposite further comprises additional macronutrients and/or micronutrients such as those listed in Paragraph [0033].

	In regard to claim 10, Deb discloses metal oxide nanoparticles (e.g. the nanofertilizer comprises a metal salt, wherein the metal salt includes a metal oxide) [0038-0039], wherein the metal nanoparticles are zinc [0039].

Response to Arguments
Applicant’s arguments, filed 08/26/2022, with respect to the rejection of the claims based on the Corradini prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        November 16, 2022